Citation Nr: 9903866	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-17 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased evaluation for impairment of 
the left vocal cord, with hoarseness, currently evaluated at 
10 percent.

2.  Entitlement to an increased evaluation for left facial 
drooping, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from July 1942 to January 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, 
which denied the veteran's claims of entitlement to increased 
evaluations for both impairment of the left vocal cord, with 
hoarseness, and for left facial drooping.

Service connection for residuals of a left carotid 
endarterectomy with left facial drooping, moderate, was 
granted by the RO in an August 1996 rating decision, and a 10 
percent evaluation was assigned.  The veteran subsequently 
appealed the evaluation.  As such, this disability rating 
remains in effect and is the subject of this appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

Here, the Board notes that the issue of entitlement to an 
increased evaluation for impairment of the left vocal cord, 
with hoarseness, will be addressed in the REMAND portion 
below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's service-connected left facial drooping is 
manifested by complaints of drooling and twitching.  
Clinically, all of the veteran's cranial nerves were examined 
and found to be intact, and there did not appear to be any 
weakness at the corner of the veteran's mouth.



CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 10 
percent for the veteran's left facial drooping have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 4.1, 4.7, 4.124a, Diagnostic Code 8207 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1998).

Here, the veteran's service-connected left facial drooping is 
addressed by the schedular criteria applicable to 
neurological conditions and convulsive disorders.  See 
38 C.F.R. Part 4, § 4.124a.  Specifically, as to diseases of 
the cranial nerves, Diagnostic Code 8207 (Paralysis of) 
provides for a 10 percent evaluation where there is evidence 
of moderate, incomplete paralysis.  A 20 percent evaluation, 
the next higher, is warranted where there is evidence of 
severe, incomplete paralysis.  A 30 percent evaluation, the 
maximum available, is warranted where there is evidence of 
complete paralysis.  Evaluation of paralysis is dependent 
upon relative loss of innervation of facial muscles.


II.  Factual Background

The evidence of record pertinent to the veteran's current 
level of disability from his left facial drooping consists of 
post-service VA treatment records (dated from January 1995 to 
April 1998), a VA examination (conducted in June 1995), and a 
VA consultation (conducted in April 1998).

The post-service VA treatment records indicate that the 
veteran underwent a left carotid endarterectomy in January 
1995.  At that time, it was noted post-operatively, that 
there was a subtle left lower lip droop, which may have 
resulted from retraction over the mandibular branch of 
cranial nerve VII, intraoperatively.  

The June 1995 VA examination reflects the veteran's history 
of left lower lip drooping and his subjective complaint of 
drooling when eating some liquids.  The examiner noted that 
there was a question as to facial weakness and its cause. 
Although the possibility of a small stroke was discussed, it 
was the examiner's opinion that the veteran's left lower lip 
drooping was a result of the earlier left carotid 
endarterectomy.

The April 1998 VA consultation reflects the veteran's 
complaints of drooling on the left side of his mouth, 
particularly at night, and of twitching at the left corner of 
his mouth.  The veteran stated that he felt that these 
symptoms had persisted since surgery but that they had not 
gotten greatly worse over time.  The veteran's cranial nerves 
were examined, with particular attention paid to the seventh 
nerve, and they all appeared to be intact.  There did not 
appear to be any weakness at the corner of the veteran's 
mouth.  The examiner noted that he did not see any abnormal 
twitching during the examination.

III.  Application

The Board recognizes the veteran's contention that he is 
entitled to an evaluation greater than his current 10 percent 
disability rating for left facial drooping.  Specifically, 
the Board acknowledges the veteran's reported feelings of 
embarrassment when trying to eat.  However, the Board must 
adhere to established laws and regulations in its 
determinations.  As such, given the current evidence of 
record, the veteran's claim must be denied.

Here, as discussed above, the veteran's let facial droop is 
rated under diseases of the cranial nerves.  Specifically, 
Diagnostic Code 8207 provides for a 10 percent evaluation for 
moderate, incomplete paralysis of any or all of the cranial 
nerves.  See 38 C.F.R. Part 4, § 4.124a, Diagnostic Code 
8207.  The veteran is currently evaluated as 10 percent 
disabled.  To warrant a higher evaluation of 20 percent, the 
next available, there must be evidence of severe, incomplete 
paralysis of any or all of the veteran's cranial nerves.  Id.  
Further, evaluation of paralysis is dependent upon relative 
loss of innervation of facial muscles.  Id.

In this instance, while the record consistently demonstrates 
that the veteran has left facial drooping, in the form of a 
left lower lip droop, the record does not support a finding 
that it is beyond a moderate paralysis.  Here, the veteran's 
subjective complaints consist of drooling (particularly at 
night or when eating some liquids) and twitching, as noted in 
the April 1998 VA consultation.  However, it was also noted 
in that consultation that the veteran did not feel that the 
drooling and twitching had gotten greatly worse over time.  
Further, physical examination revealed the veteran's cranial 
nerves to be intact; there was no observed weakness at the 
corner of the veteran's mouth, and the examiner did not see 
any abnormal twitching.

In light of the above, therefore, the Board finds that the 
veteran's current disability picture, with respect to left 
facial drooping, more nearly approximates the criteria for a 
10 percent evaluation than that required for a 20 percent 
evaluation.  See 38 C.F.R. § 4.7.  Nor is the evidence 
presented so evenly balanced as to require application of the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 
1991).  Here, the evidence shows that the veteran has, at 
most, moderate, incomplete paralysis of the seventh cranial 
nerve.  Additionally, with respect to relative loss of 
innervation of the veteran's facial muscles, the Board notes 
that the veteran was found to have a subtle left lower lip 
droop, that he complained only of drooling either at night or 
when eating some liquids, and that upon examination in April 
1998, the examiner found all of the veteran's cranial nerves 
to be intact, with no weakness noted at the corner of the 
veteran's mouth.

Further, absent evidence of complete paralysis of any or all 
of the cranial nerves, the veteran's current level of 
disability does not rise to a 30 percent evaluation, the 
maximum available.  See 38 C.F.R. Part 4, § 4.124a, 
Diagnostic Code 8207.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase this claim in 
both the October 1996 statement of the case and in the 
September 1998 supplemental statement of the case, as he was 
provided with the applicable schedular criteria and informed 
of both the evidence considered and the basis of the RO's 
determinations.


ORDER

Entitlement to an increased evaluation for left facial 
drooping, currently evaluated at 10 percent, is denied.


REMAND

Service connection for residuals of a left carotid 
endarterectomy with slight impairment of left vocal cord and 
hoarseness was granted by the RO in an August 1996 rating 
decision, and a 10 percent evaluation was assigned.  The 
veteran subsequently appealed.  This disability rating 
remains in effect and is the subject of this appeal.  See AB 
v. Brown, supra.

In this instance, the veteran's vocal cord impairment is 
rated under the schedular criteria applicable to the 
respiratory system.  See 38 C.F.R. Part 4, § 4.97 (1998).  
During the pendency of the veteran's appeal, the Board notes 
that by regulatory amendment effective October 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the nose and throat, within the 
respiratory system.  See 61 Red. Reg. 46, 720 (September 5, 
1996).

In effect, prior to October 7, 1996, Diagnostic Code 6516 
(Laryngitis, chronic) provided for a 10 percent evaluation 
where there was evidence of moderate disability, with 
catarrhal inflammation of cords or mucous membrane, and 
moderate hoarseness.  A 30 percent evaluation, the next 
higher and maximum evaluation available, was warranted where 
there was evidence of severe disability, with marked 
pathological changes, such as inflammation of cords or mucous 
membrane, thickening or nodules or cords or submucous 
infiltration, and marked hoarseness.  Presently, Diagnostic 
Code 6516 provides for a 10 percent evaluation where there is 
evidence of hoarseness, with inflammation of cords or mucous 
membrane.  A 30 percent evaluation, still the next higher and 
maximum available, is warranted where there is hoarseness, 
with thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.

While the RO did, indeed, consider the veteran's current 
level of disability due to the impairment of his left vocal 
cord under both the criteria in effect prior to October 7, 
1996, and that currently in effect, as required by law, see 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Board finds 
the current evidence of record to be inadequate for 
evaluating the veteran's impairment of his left vocal cord, 
with hoarseness.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Here, the Board cannot ignore the dearth of notation and 
discussion concerning the impairment of the veteran's left 
vocal cord reflected in the April 1998 VA consultation, the 
most current clinical evidence of record concerning the 
veteran's service-connected disabilities.  With respect to 
the veteran's subjective complaints, it was noted that the 
veteran reported still having some raspiness.  Clinically, it 
was noted that examination of the oral cavity found no 
lesions, that the veteran's hypopharynx was normal, and that 
the larynx demonstrated left vocal cord paralysis, probably 
secondary to the veteran's carotid endarterectomy.  There was 
no discussion of the absence or presence of inflammation, 
thickening or nodules, submucous infiltration, marked 
hoarseness, polyps, or other pathological changes.  

In comparison, however, other evidence of record, all dated 
prior to April 1998, indicates that the veteran could have 
laryngeal nerve injury, that the veteran had, at some point, 
significant hoarseness and diminished voice, that the veteran 
had a long history of tobacco use, and that he sought 
treatment for dysphagia (trouble swallowing).  Yet, the April 
1998 VA consultation fails to address these historical 
aspects of the veteran's disability.  Further, there is no 
indication that the physician familiarized himself with the 
veteran's disability by reviewing the veteran's claims file 
or copies of pertinent evidence contained therein.

In light of the above, therefore, pursuant to VA's duty to 
assist the veteran in development of facts pertinent to his 
claim, the issue of entitlement to an increased evaluation 
for impairment of the left vocal cord, with hoarseness, will 
not be decided pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-April 1998 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected left 
vocal cord impairment, with hoarseness, 
should be obtained by the RO and 
incorporated into the claims file.

2.  A VA examination by a specialist in 
otolaryngology, if available, should be 
scheduled and conducted, in order to 
determine the nature and severity of the 
veteran's service-connected left vocal 
cord impairment, with hoarseness.  All 
suggested studies should be performed.  
The examination report should include a 
thorough description of the veteran's 
symptoms and of the clinical findings.  
All findings should be recorded in 
detail.

The examiner should carefully elicit all 
of the veteran's subjective complaints 
concerning his service-connected 
disability and offer an opinion as to 
whether there is adequate pathology 
present to support each of the veteran's 
subjective complaints and the level of 
each complaint.  Additionally, the 
examiner should comment, if possible, on 
the effects of the veteran's reported 
history of tobacco use, as concerns the 
present manifestations of the veteran's 
disability.

The claims file, or copies of pertinent 
documents found therein, including a copy 
of the VA consultation dated April 1998 
and of the VA examination dated June 
1996, and a separate copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.

The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1998).

3.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

4.  The RO should then review the 
veteran's claim and consider all 
pertinent law, both that in effect prior 
to and on October 7, 1996, in light of 
the examination reports.  If the 
veteran's claim remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which should include a full 
discussion of action taken on the 
veteran's claim and the reasons and bases 
for such action.  The applicable response 
time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

